Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a system, a method, and a computer program product for determining a distance to the object on a road. The closest prior art, Lubbers (USPN       9,884,585), shows a similar system, in which, receiving, via one or more sensors, location data of at least one vehicle in at least one road segment (Please note, Abstract of the invention. As indicated an exterior alerting system for a vehicle. The system may include a sensor, a controller, and an alerting device. The sensors maybe configured to detect an object exterior to the vehicle. Additionally, the controller may be configured to receive a position of the object from the sensor, calculate a danger zone based on a trajectory of the vehicle and the position of the object, and generate at least one exterior alerting signal when the vehicle cannot avoid the danger zone). However, Lubbers fail to address: “for controlling one or more image capture devices to capture one or more images of at least one object in a field-of-view of the at least one vehicle, wherein the one or more image capture devices capture the one or more images of the at least one object at a first instance of time, a second instance of time, respectively; calculating the distance of the at least one vehicle from the at least one object based on visual data of the one or more image and generating, in real-time, a notification to the at least one vehicle upon determining the calculated distance”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, August 30, 2022